Title: To James Madison from John B. Hoskins, 30 September 1807
From: Hoskins, John B.
To: Madison, James



Sir
Paris 30th: September 1807:

I had the honour of addressing you the 18th: July last, requesting the appointment of Consul or vice Consul for Rochelle, to which referr.
Without doubt you have been informed of the arrestation of the American Consul at Genoa & of the seals having been put on his papers, as also of the motives which have induced the French Government to take such severe measures in regard to him.
Our Ambassador here, General Armstrong, by whom I have been employed at some times assistant in his office, proposes if it should be necessary to name me provisionally to that place, & has advised me on the probability of its being vacant, to solicit my nomination.
Having a perfect knowledge in the two languages, as well as of the Commercial usages of France, may be of great service, from the celerity & protection that may offer to our Commerce & our fellow Citizens, add to which, the house of my brother in Bordeaux, Gray & Hoskins, propose to be connected with me in business, the assurance of which they have given to General Armstrong, which will enable me to form an honourable establishment.  From these circumstances combined perhaps no one would be fitter to represent Commercially our Country, should you be otherwise satisfied in regard to my abilities, in which case, I beg you will have the goodness to propose me to the President of the United States, to be appointed Consul for Genoa & its dependances.  He may be persuaded that I will do every thing to honorably represent our Country, as well as to act constantly conformably with its political & Commercial interests.  I pray your Excellency, to receive the assurances, of that perfect consideration, & great respect, with which I have the honour to be, Your Excellencys, Most obedient & very humble servant,

Jno. Hoskins

